Citation Nr: 1725205	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-04 591	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to an increased evaluation for the right knee disability.

3.  Entitlement to an increased evaluation for the left knee disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to February 2001. 
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include a transcript of the July 2014 Board hearing before the undersigned Veterans Law Judge. 

In October 2014 and in December 2015, the Board remanded the case for further development, and the case is again before the Board for further appellate proceedings. 

The Board notes that the appeals for entitlement to service connection for lumbar spine degenerative disc disease and for radiculopathy of the lower extremities have been resolved in full in a March 2017 rating decision, which granted service connection and assigned an initial disability rating and an effective date for each.  Though the Board acknowledges that the notice letter for these March 2017 determinations is not associated with the claims file, review of VACOLS shows that the RO has closed out these issues and labeled these issues on appeal as granted.  Further, the RO recertified and transferred to the Board only the issues listed above and did not recertify the appeals for the lumbar spine and radiculopathy.  For these reasons, the Board concludes that the notice letter, along with the Veteran's appellate rights, is forthcoming, and that these appeals have been resolved in full and are not before the Board. 



FINDING OF FACT

In an April 2017 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


